Citation Nr: 0411058	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  99-11 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from October 1943 to April 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In March 2001, 
the matter was remanded to the AOJ for additional development.  
The case has been returned to the Board for further appellate 
review.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


REMAND

Additional evidence was received at the Board in April 2003.  The 
AOJ has not considered the additional evidence.  

In addition, service medical records reflect bronchitis during 
service.  A 2003 VA Medical Center record notes bronchial asthma.  
There is insufficient evidence to make a determination as to 
whether bronchial asthma is related to service.  38 C.F.R. § 
3.326.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, this issue is REMANDED 
to the AOJ for the following development:

1.  The AOJ should review the additional evidence that was 
associated with the claims file.

2.  The AOJ should schedule the veteran for a VA examination.  The 
examiner should respond to the following: 1) Identify any current 
respiratory disorder; and 2) Is it at least as likely as not that 
any respiratory disorder is related to in-service bronchitis?  The 
examiner should review the claims file.  A response in the 
positive or negative should be obtained.  A complete rationale 
should accompany any opinion provided.  

3.  The veteran is advised that if he has, or is able to obtain, 
evidence relevant to his claim, he must submit the evidence.  

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board for further appellate 
review.  The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



